EXHIBIT 99.1 STATEMENTS OF ASSETS TO BE ACQUIRED AND STATEMENTS OF NET REVENUES AND DIRECT EXPENSES Optical Platform Division As of December 29, 2007 and December 30, 2006, and for Each of the Three Years in the Period Ended December 29, 2007 With Report of Independent Auditors Optical Platform Division Statements of Assets to Be Acquired and Statements of Net Revenues and Direct Expenses As of December 29, 2007 and December 30, 2006, and for Each of the Three Years in the Period Ended December 29, 2007 Contents Report of Independent Auditors1 Financial Statements Statements of Assets to Be Acquired 2 Statements of Net Revenues and Direct Expenses 3 Notes to Statements of Assets to Be Acquired and Statements of Net Revenues and Direct Expenses4 Report of Independent Auditors The Board of Directors Intel Corporation We have audited the accompanying statements of assets to be acquired of the Optical Platform Division (see Note 1 – Basis of Presentation) as of December 29, 2007 and December 30, and the related statements of net revenues and direct expenses for each of the three years in the period ended December 29, 2007. These financial statements are the responsibility of the management of the Optical Platform Division. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States.
